Case 8:18-cv-02869-VMC-CPT Document 304 Filed 05/07/21 Page 1 of 2 PagelD 4963

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

THE HURRY FAMILY
REVOCABLE TRUST,
SCOTTSDALE CAPITAL
ADVISORS CORPORATION, and
ALPINE SECURITIES
CORPORATION,
Plaintiffs,
Vv. Case No: 8:18-cv-2869-VMC-CPT
CHRISTOPHER FRANKEL,

Defendant.

 

JUDGMENT IN A CIVIL CASE
This action came before the Court for a trial by jury on April 26, 2021 through
April 30, 2021. The issues have been tried and the jury has rendered its verdict.

I. THE HURRY FAMILY REVOCABLE TRUST’S CLAIM FOR BREACH OF THE
JUNE 22, 2015 NON-DISCLOSURE AND CONFIDENTIALITY AGREEMENT

IT IS ORDERED AND ADJUDGED that judgment is entered in favor of the

Defendant Christopher Frankel and against The Hurry Family Trust.

Il. ALPINE’S CLAIM FOR BREACH OF CONTRACT

IT IS ORDERED AND ADJUDGED that judgment is entered in favor of the

Defendant Christopher Frankel and against Alpine Securities Corporation.
Case 8:18-cv-02869-VMC-CPT Document 304 Filed 05/07/21 Page 2 of 2 PagelD 4964

Ill. SCOTTSDALE’S CLAIM FOR BREACH OF CONTRACT

IT IS ORDERED AND ADJUDGED that judgment is entered in favor of the

Defendant Christopher Frankel and against Scottsdale Capital Advisors Corporation.

IV. ALPINE AND SCOTTSDALE’S CLAIMS FOR MISAPPROPRIATION OF
TRADE SECRETS

IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
Plaintiff(s) Alpine Securities Corporation and Scottsdale Capital Advisors
Corporation, and against Defendant, Christopher Frankel, in the amount of
$932,000.00 (representing $932,000.00 in unjust enrichment), plus post-judgment
interest at the federal statutory rate from the date of this judgment, for which sum let

execution issue.

Date: May 7, 2021 ELIZABETH M. WARREN, CLERK

WiwZS

By: Tamecika Lee, —— Clerk

 
